    Case: 1:15-cv-09125 Document #: 54 Filed: 01/18/19 Page 1 of 2 PageID #:308



                             UNITED STATES DISTRICT COURT
                             NOTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SHAUN FAULEY, individually and as the           )
representative of a class of similarly-         )
situated persons,                               )
                                                )
                               Plaintiff,       )   Case No. 1:15-cv-09125
                                                )
               v.                               )   Hon. John P. Tharp
                                                )
VIRBAC CORPORATION, VIRBAC,                     )
INC., VIRBAC AH, INC. and JOHN                  )
DOES 1-10,                                      )
                                                )
                          Defendants.           )

                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, SHAUN FAULEY

(“Fauley”), and Defendants, VIRBAC CORPORATION, VIRBAC, INC. and VIRBAC AH,

INC. (collectively “Virbac”), through their undersigned attorneys, hereby stipulate to: (1) the

dismissal of Fauley’s individual claims against Virbac with prejudice and without costs; and (2)

the dismissal of putative class members claims against Virbac without prejudice and without

costs. Fauley and Virbac are to bear their own costs.


s/Brian J. Wanca_____                               /s/ Mark S. Eisen   (with permission)
Brian J. Wanca                                      Mark S. Eisen

Anderson + Wanca                                    Benesch, Friedlander, Coplan &
3701 Algonquin Rd., Suite 500                        Aronoff LLP
Rolling Meadows, IL 60008                           333 West Wacker Drive, Suite 1900
Telephone: 847-368-1500                             Chicago, IL 60606
Fax: 847-368-1501                                   Telephone: 312-212-4956
Email: bwanca@andersonwanca.com                     Email: MEisen@beneschlaw.com

Attorneys for Plaintiff                             Attorneys for Virbac Defendants
    Case: 1:15-cv-09125 Document #: 54 Filed: 01/18/19 Page 2 of 2 PageID #:309



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing Notice of
Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which will send
notification of such filings to all counsel of record.



                                                    /s/ Brian J. Wanca
